Citation Nr: 1741325	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in October 2015, at which time the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  As a rationale for this opinion, the examiner noted that the Veteran did not complain of decreased hearing while in service and served in a "peaceful environment" with no exposure to "wartime noise, bombs, etc.".  At the same time, however, the examiner found that the Veteran's tinnitus was at least as likely as not related to service because the Veteran's military occupational specialty involved a moderate probability for hazardous noise exposure.  The examiner did not reconcile these seemingly contrary conclusions, and the AOJ should obtain an additional opinion addressing the etiology of the Veteran's bilateral hearing loss disability.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion addressing the likely etiology of the Veteran's bilateral hearing loss disability from the examiner who conducted the November 2015 examination of the Veteran.  If the November 2015 examiner is unavailable, obtain an opinion from another examiner of appropriate expertise.  To the extent the examiner determines that an additional examination of the Veteran is required to render the requested opinion, an additional examination should be performed.  

The examiner should opine as to whether it is at least as likely as not (that is, a 50 percent likelihood or greater) the Veteran's bilateral hearing loss disability began during or was otherwise caused by the Veteran's military service.  When rendering this opinion, the examiner should assume that the Veteran was exposed to loud aircraft noise in service while serving as a radar technician.  The examiner should further explain why the opinion provided is consistent with the October 2015 finding that the Veteran experiences tinnitus as a result of his military service.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



